RESOLUCIÓN
El 26 de agosto de 2015, el Servicio Nacional de Meteorología emitió un aviso de tormenta tropical debido al paso de la tormenta Erika. Por tal razón, se decretó el cierre de los tribunales en las regiones judiciales de Fajardo, Humacao y Carolina, incluso la Sala de Río Grande, durante todo el día del jueves 27 de agosto de 2015. Además, las demás regiones judiciales y dependencias de la Rama Judicial operaron en horario regular hasta las doce del mediodía y se suspendieron las labores en la tarde.
Como resultado de lo anterior, y al amparo de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos en las distintas leyes, reglas o reglamentos a los procedimientos y trámites judiciales de los casos y asuntos por celebrarse en todas las regiones judiciales, se aplicará lo dispuesto en los Arts. 388 y 389 del Código Político de 1902 (1 LPRA sees. 72 y 73), por lo que se considerará el 27 de agosto de 2015 como si fuera feriado. Cualquier término que venza ese día y mientras dure la emergencia, se extenderá hasta que las condiciones del tiempo permitan reanudar las labores en los tribunales.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Pabón Charneco no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo